DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 v15.2.0 (2018-06) (NPL submitted on 02/08/2021) in view of LEE et al. (US 2018/0317163).
Regarding claim 1, 3GPP TS 23.501 v15.2.0 (2018-06) discloses a method for a User 
Equipment (UE), the method comprising: 
performing registration procedure to 5G System (5GS) (page 58, lines 10-11; during a registration procedure of the UE); 
receiving at least one of area restriction related information indicating at least one of allowed area and not allowed area (page 58, lines 10-33; during  a registration procedure, the network sends service area restrictions to the UE, the network sends either an Allowed Area or a Non-Allowed area);  
determining whether or not to transmit a Protocol Data Unit (PDU) session related signaling based on the area restriction related information (page 57, lines 33-43; the allowed may or may not initiate communication with the network (i.e., PDU related signaling)); 
wherein the UE transmits the PDU session related signaling when the UE enters Tracking Area (TA) present in the allowed area or when the UE does not enter TA present in the not allowed area (page 57, lines 33-43; page 58, lines 22-33; the UE is allowed to initiate communication with the network when in an allowed area/TA). 
But, 3GPP TS 23.501 v15.2.0 (2018-06) does not particularly disclose wherein the area restriction related information is at least one of per Single Network Slice Selection Assistance Information (S-NSSAI) basis, per Access Point Name (APN) basis, and per S-NSSAI and APN basis.
However, Lee teaches wherein the area restriction related information is at least one of per Single Network Slice Selection Assistance Information (S-NSSAI) basis, per Access Point Name (APN) basis, and per S-NSSAI and APN basis (p. [0201], [0206], [0209]-[0213]; during registration, the UE request a NSSAI; the AMF derives a registration area to be allocated to the UE from an intersection of a service area restriction and the network slice available area and allocate part or all of the intersection to the UE, the AMF sends the UE a registration accept message including the allocated registration area and available NSSAI that indicates the areas in which NSSAI is allowed/available). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.501 v15.2.0 (2018-06) with the teachings of Lee, since such a modification would allow the UE to distinguish between available network slices in its assigned registration area (p. [0227]). 
Regarding claim 2, the combination of 3GPP TS 23.501 v15.2.0 (2018-06) and Lee discloses the method according to claim 1, 3GPP TS 23.501 v15.2.0 (2018-06) discloses the 
Regarding claim 7, 3GPP TS 23.501 v15.2.0 (2018-06) discloses a User Equipment (UE) (page 57, section 5.3.4) comprising: a memory storing instructions; at least one hardware processor (these are inherent in a user equipment) configured to process the instruction to: 
perform registration procedure to 5G System (5GS) (page 58, lines 10-11; during a registration procedure of the UE); 
receive at least one of area restriction related information indicating at least one of allowed area and not allowed area (page 58, lines 10-33; during  a registration procedure, the network sends service area restrictions to the UE, the network sends either an Allowed Area or a Non-Allowed area); 
determine whether or not to transmit a Protocol Data Unit (PDU) session related signaling based on the area restriction related information (page 57, lines 33-43; the allowed areas and non-allowed areas defines the area in which the UE may or may not initiate communication with the network (i.e., PDU related signaling)); 
wherein the UE transmits the PDU session related signaling when the UE enters Tracking Area (TA) present in the allowed area or when the UE does not enter TA present in the not allowed area (page 57, lines 33-43; page 58, lines 22-33; the UE is allowed to initiate communication with the network when in an allowed area/TA). 
But, 3GPP TS 23.501 v15.2.0 (2018-06) does not particularly disclose wherein the area restriction related information is at least one of per Single Network Slice Selection Assistance 
However, Lee teaches wherein the area restriction related information is at least one of per Single Network Slice Selection Assistance Information (S-NSSAI) basis, per Access Point Name (APN) basis, and per S-NSSAI and APN basis (p. [0201], [0206], [0209]-[0213]; during registration, the UE request a NSSAI; the AMF derives a registration area to be allocated to the UE from an intersection of a service area restriction and the network slice available area and allocate part or all of the intersection to the UE, the AMF sends the UE a registration accept message including the allocated registration area and available NSSAI that indicates the areas in which NSSAI is allowed/available). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.501 v15.2.0 (2018-06) with the teachings of Lee, since such a modification would allow the UE to distinguish between available network slices in its assigned registration area (p. [0227]). 
 
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 v15.2.0 (2018-06) (NPL submitted on 02/08/2021) in views of LEE et al. and YOUN et al. (US 2020/0100147).
Regarding claim 3, the combination of 3GPP TS 23.501 v15.2.0 (2018-06) and Lee disclose the method according to claim 1, but does not particularly disclose the method further comprising: transmitting, to Radio Access Network (RAN), the at least one of area restriction related information for performing handover.  
However, Youn teaches transmitting, to Radio Access Network (RAN), the at least one of area restriction related information for performing handover (p. [0154]- [0156]; the SMF or AMF 3GPP TS 23.501 v15.2.0 (2018-06) and Lee with the teachings of Youn, in order to not perform handover of a PDU session when the UE moves to a restricted region indicated by the handover restricted list. 
 Regarding claim 5, 3GPP TS 23.501 v15.2.0 (2018-06) discloses a method for Access and Mobility Management Function (AMF), the method comprising: 
performing registration procedure from a User Equipment (UE) (page 58, lines 10-11; during a registration procedure of the UE); 
transmitting, to the UE, at least one of area restriction related information indicating at least one of allowed area and not allowed area (page 58, lines 10-33; during  a registration procedure, the AMF sends service area restrictions to the UE, the network sends either an Allowed Area or a Non-Allowed area).
But, 3GPP TS 23.501 v15.2.0 (2018-06) does not particularly disclose wherein the area restriction related information is at least one of per Single Network Slice Selection Assistance Information (S-NSSAI) basis, per Access Point Name (APN) basis, and per S-NSSAI and APN basis; 
transmitting, to Radio Access Network (RAN), the at least one of area restriction related information for controlling handover of the UE.  
However, Lee teaches wherein the area restriction related information is at least one of per Single Network Slice Selection Assistance Information (S-NSSAI) basis, per Access Point Name Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.501 v15.2.0 (2018-06) with the teachings of Lee, since such a modification would allow the UE to distinguish between available network slices in its assigned registration area (p. [0227]). 
Further, Youn teaches transmitting, to Radio Access Network (RAN), the at least one of area restriction related information for controlling handover of the UE (p. [0154]- [0156]; the SMF or AMF may configure the NG-RAN with a handover restriction list for each PDU session which is transmitted to the NG-RAN, based on the handover restriction list, the NG-RAN determines handover of the UE).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.501 v15.2.0 (2018-06) and Lee with the teachings of Youn, in order to not perform handover of a PDU session when the UE moves to a restricted region indicated by the handover restricted list. 
Regarding claim 6, the combination of 3GPP TS 23.501 v15.2.0 (2018-06), Lee, and Youn disclose the method according to claim 5, 3GPP TS 23.501 v15.2.0 (2018-06) discloses the method further comprising: receiving, from Unified Data Management (UDM), the at least one of area restriction related information (page 58, lines 22-49; during registration, the AMF fetches the service area restrictions from the UDM).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501 v15.2.0 (2018-06)  in views of LEE et al. and CHEN et al. (US 2018/0317194).
Regarding claim 4, the combination of 3GPP TS 23.501 v15.2.0 (2018-06) and Lee disclose the method according to claim 1, but does not particularly disclose the method further comprising: performing handover to not allowed area when the UE is in at least one case of emergency, Multimedia Priority Service, and mission critical service.  
However, Chen teaches performing handover to not allowed area when the UE is in at least one case of emergency, Multimedia Priority Service, and mission critical service (p. [0085], [0087]; the UE overrides a non-allowed restriction area whenever access to the network is required for regulatory prioritized services like Emergency and MPS). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.501 v15.2.0 (2018-06) and Lee with the teachings of Chen, in order to allow communications related to emergency or priority service to continue normally even in non-allowed areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643